Title: To James Madison from George Erving, 24 March 1807
From: Erving, George
To: Madison, James



Private (No. 21) In the Cypher of the Legation
Dear Sir
Madrid March 24, 1807

This will accompany the duplicate of my official letter No. 25.  Since the original was Sent I have written to Mr. Cevallos, stating merely that as the decree is couched in very general & comprehensive terms, it may be liable to misconstructions, or misinterpretation by those on whom the Execution of it will depend, & requesting assurances on this point.  I have not yet received his answer, or heard any thing from the Prince.  I do not doubt but that the ministers reply will be pacifick; they certainly do not intend to declare openly against the 15th. article of the treaty; but however this may be, taking all circumstances into consideration, it is to be expected that English property on board our Vessels will be very generally condemned, not only in the inferior tribunals, but by the Council of War, & by the Admiral Tazgo after it gets into Operation.
Perhaps congress may not think this matter of itself a sufficient motive for war, but certainly if we abandon any ground which the treaty gives us, we ought to have an Equivalent, & our other greivances ought to be redressed.
I have not been able till now to throw any light on the other orders (that for the march of troops) inclosed in the above referred to letter.  But I have just learnt what is very curious upon that Subject & from which you will see the very critical situation in which Spain now stands with relation to France.
The prussian charge affairs has informed me of a conversation which he had with the Prince the night before last.  He received a short note from the Prince early in the afternoon giving him a rendevous at a private house where he went incog wrapped up in his Cloak.  The Prince commenced by asking him whether it was true that his (the Prussian Chargé affaires) dispatches of such a day in which he had informed the King of his the Prince dispositions, and projects against France had been intercepted by the French.  Mister Henry answered that he did not know.  The Prince told him that he had received private information from Lord Howick which was given thro’ the Russian Minister to that effect who recited the contents of the dispatches but that he the Prince suspected this to be a mere artifice of the English Government  Mister Henry answered that coud not be, because the contents were correctly stated & the English must have got at them by means of their Spies.  This subject led Mister Henry to speak of the march of troops into France and the Prince told him that Bonaparte had written to him offering him the Electorate of Haweder for himself & that he therefore sent up troops to occupy that Country.  Mister Henry stated a great many sensible & strong objections to discourage the project, all the Prince seemed to have considered but his principal motive for persisting appears to be a very weak one.  He thinks having Ha--er to be able make a separate peace with England & to exchange Hanover for Gibraltar.  The manifest absurdity of such a project renders it unnecessary to state the objections which Mr. Henry offered to it.  There was a great deal more passed which it is not important to detail.  The above is all the Essential part of the conversation and he left the Prince full of his plans which he himself seems to consider as very profound; observing that "the Bonaparte was a very deep politician.  The world woud by & by see that he was more so.  Upon the question of peace with England he stated that he had made every possible effort to effect it but he did not beleive that the English were well disposed.  Now I shoud add that I have not the least reason to doubt of the truth of any thing which Mr. Henry stated to me.  As it is perfectly Certain that the Emperor is well acquainted with the secret disposition of this Govt. and of the Prince & probably knows every thing that has been lately doing *, the offer referred to is not one of friendship.  It may have for its objects first the weakning of Spain by withdrawing from it so considerable a portion of its force, to hold the Prince by this bribe firm to France during the present uncertain state of affairs when the declaration Spain against France might be of importance to the al, again, to raise up an insuperable obstacle to a separate peace between Spain and England lastly to get the Prince within his grasp.  The objects of the Prince may be first to amuse Bonaparte by acquiescence then in case of the death of the King whose health is very uncertain to secure for himself his retreat in Ha--er under the wing of France or if he shoud be Received by the successor in a different manner from what he has reason to believe then to acquire to himself immortal fame by Recovering Gibraltar by an exchange for Ha--er.
The best private information gives rather a different complexion to the state of affairs in the north, from that which they have in the publick accounts: It is said that in the last great battle the French lost 35,000 men, & that their positions are a little retrograded.  Certain it is that they have Encountered much harder fighting on the part of the Russians than they Expected.  The coming campaign must be a very serious one; The English will have 60,000 men on that part of the Continent.  Their Admiral Louis entirely occupies the Hellespont, & prevents the Passage over of the Asiatic troops upon whom the Turk depends, so that whilst he maintains that station Constantinople is as it were open to the Emperor Alexander, and when he has sufficiently approached his object to afford a certain support to Austria, it is fully Expected that she will declare against France the Prince told Mr. Henry that he knew that at this moment she had actually declared. No reliance however can be placed on his Assertions; tho it may probably be on this beleif & on a general view of affairs mostly unfavorable to France *that he has lately declared himself (as I know) in the most full and explicit manner to the Russian Minister and authorized his communicating to his Court his sentiments and intentions in favor of the Allies.
Dear Sir with sincere Respect very faithly Your most obt. & obliged St.

George W. Erving

